DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 8/24/22 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2014/0090414 to McLane et al. (hereafter “McLane”).
Regarding claim 5,
McLane discloses a pipe assembly, comprising: 
a connection fixture (106) comprising a body (200) defining a cavity, a first aperture (114) in fluid communication with the cavity, a first connection flange (at 114) extending from and surrounding the first aperture, an opposing first auxiliary aperture (120) in fluid communication with the cavity and coaxially aligned with the first aperture, a third connection flange (at 120) extending from and surrounding the first auxiliary aperture, a second aperture (116) in fluid communication with the cavity, a second connection flange (at 116) extending from and surrounding the second aperture, an opposing second auxiliary aperture (122) in fluid communication with the cavity and coaxially aligned with the second aperture, and a fourth connection flange (at 122) extending from and surrounding the second auxiliary aperture [see Fig. 4-5; ¶0020-¶0021]; and 
a diverter trim (206) positioned within the cavity of the body, the diverter trim including a wall that extends across the diverter trim and directs fluid flowing through the connection fixture [Fig. 3-5; ¶0024-¶0026].  
Regarding the recitation defining “a diverter trim inserted through the second auxiliary aperture and positioned within the cavity of the body”, it is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Since the product in claim 5 is the same as product disclosed by McLane, as set forth above, the claim is unpatentable even if the McLane product was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
	Regarding claim 6,
	McLane discloses the pipe assembly of claim 5, wherein the diverter trim (206) directs fluid between the first aperture (114) and the second aperture (116) and prevents fluid flow to the first auxiliary aperture and the second auxiliary aperture (via the wall of 206) [see Fig. 1, 4; ¶0020, ¶0025].  
Regarding claim 8,
McLane discloses the pipe assembly of claim 5, wherein the diverter trim directs fluid between the first aperture (114) and the second auxiliary aperture (122) and between the second aperture (116) and the first auxiliary aperture (120) [see Fig. 2, 5; ¶0026].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McLane in view of US Pub. 2015/0096619 to Greenwood (hereafter “Greenwood”), US Pub. 2015/0060707 to Baasch et al. (hereafter “Baasch”), and/or US Pat. 4,711,272 to Wiseman (hereafter “Wiseman”).
Regarding claim 1,
McLane discloses a pipe assembly, comprising: 
a connection fixture (106) comprising a body (200) defining a cavity, a first aperture (114) in fluid communication with the cavity, a first connection flange (at 114) extending from and surrounding the first aperture, an opposing first auxiliary aperture (120) in fluid communication with the cavity and coaxially aligned with the first aperture, a third connection flange (at 120) extending from and surrounding the first auxiliary aperture, a second aperture (116) in fluid communication with the cavity, a second connection flange (at 116) extending from and surrounding the second aperture, an opposing second auxiliary aperture (122) in fluid communication with the cavity and coaxially aligned with the second aperture, and a fourth connection flange (at 122) extending from and surrounding the second auxiliary aperture [see Fig. 4-5; ¶0020-¶0021].
McLane does not explicitly teach a first valve connected to the third connection flange of the connection fixture to control fluid flow through the first auxiliary aperture as claimed.  However the use of valves in fluid flow systems is old and commonly known in the art and well within the skill of one of ordinary skill in the art.  For example, Greenwood discloses a multi-port valve having check valves (71, 72) coupled to work passages (54, 55) to prevent undesirable backflow [Fig. 2; ¶0018], Baasch discloses a valve assembly comprising a butterfly valve (302) that may be opened or closed for modulating fluid flow and balancing pressure [Fig. 4; ¶0032-¶0034], and Wiseman discloses a four-way valve having a butterfly valve (206) located at a flange thereof to selectively modulate fluid flow therethrough [Fig. 3; col. 8, lines 27-34].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include a first valve connected to the third connection flange of McLane for any of the numerous reasons known in the art as discussed above.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 2,
	McLean in view of Greenwood/Baasch/Wiseman discloses the pipe assembly of claim 1, wherein an axis of the first aperture is perpendicular to an axis of the second aperture [McLean: see Fig. 3-5].  
Regarding claim 4,
McLean in view of Greenwood/Baasch/Wiseman discloses the pipe assembly of claim 1, however McLane does not explicitly teach a second valve connected to the fourth connection flange of the connection fixture to control fluid flow through the second auxiliary aperture as claimed.  However the use of valves in fluid flow systems is old and commonly known in the art and well within the skill of one of ordinary skill in the art.  For example, Greenwood discloses a multi-port valve assembly having check valves (71, 72) coupled to work passages (54, 55) to prevent undesirable backflow [Fig. 2; ¶0018], Baasch discloses a valve assembly comprising a butterfly valve (302) that may be opened or closed for modulating fluid flow and balancing pressure [Fig. 4; ¶0032-¶0034], and Wiseman discloses a four-way valve assembly having a butterfly valve (206) located at a flange thereof to selectively modulate fluid flow therethrough [Fig. 3; col. 8, lines 27-34].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include a second valve connected to the fourth connection flange of McLane for any of the numerous reasons known in the art as discussed above.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0053545 to Wears (hereafter “Wears”) in view of Greenwood, Baasch, and/or Wiseman.
Regarding claim 1,
Wears discloses a pipe assembly, comprising: 
a connection fixture (100) comprising a body (110) defining a cavity, a first aperture (110b) in fluid communication with the cavity, a first connection flange (at 110b) extending from and surrounding the first aperture, an opposing first auxiliary aperture (110c) in fluid communication with the cavity, a third connection flange (at 110c) extending from and surrounding the first auxiliary aperture, a second aperture (110a) in fluid communication with the cavity, a second connection flange (at 110a) extending from and surrounding the second aperture, an opposing second auxiliary aperture (124) in fluid communication with the cavity and coaxially aligned with the second aperture, and a fourth connection flange (at 126) extending from and surrounding the second auxiliary aperture [see Fig. 2; ¶0019-¶0020].
Furthermore, Wears appears to disclose that the first auxiliary aperture is coaxially aligned with the first aperture (see Fig. 2 where 110b and 110c appear to be coaxially aligned).  To the extent that it could be argued that Wears does not discloses that the first aperture and first auxiliary aperture is coaxially aligned, said configuration is merely a design consideration well within the skill of one of ordinary skill in the art and does not affect the performance or function of the apparatus, especially considering that Wears appears to show the two apertures as coaxially aligned.
Wears does not explicitly teach a first valve connected to the third connection flange of the connection fixture to control fluid flow through the first auxiliary aperture as claimed.  However the use of valves in fluid flow systems is old and commonly known in the art and well within the skill of one of ordinary skill in the art.  For example, Greenwood discloses a multi-port valve having check valves (71, 72) coupled to work passages (54, 55) to prevent undesirable backflow [Fig. 2; ¶0018], Baasch discloses a valve assembly comprising a butterfly valve (302) that may be opened or closed for modulating fluid flow and balancing pressure [Fig. 4; ¶0032-¶0034], and Wiseman discloses a four-way valve having a butterfly valve (206) located at a flange thereof to selectively modulate fluid flow therethrough [Fig. 3; col. 8, lines 27-34].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include a first valve connected to the third connection flange of Wears for any of the numerous reasons known in the art as discussed above.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 2,
	Wears in view of Greenwood/Baasch/Wiseman discloses the pipe cleaning assembly of claim 1, wherein an axis of the first aperture (110b) is perpendicular to an axis of the second aperture (110a) [Wears: see Fig. 2].  
Regarding claim 3,
	Wears in view of Greenwood/Baasch/Wiseman discloses the pipe cleaning assembly of claim 1, comprising a plate (162) positioned over the second auxiliary aperture (124) and secured to the body to prevent fluid flow through the second auxiliary aperture [see Fig. 2; ¶0024].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McLane as applied to claim 8 above, and further in view of Greenwood, Baasch, and/or Wiseman.
Regarding claim 9,
McLane discloses the pipe assembly of claim 8, but does not explicitly teach a first valve connected to the third connection flange of the connection fixture and/or a second valve connected to the fourth connection flange of the connection fixture to control fluid flow through the first auxiliary aperture and/or the second auxiliary aperture as claimed.  However the use of valves in fluid flow systems is old and commonly known in the art and well within the skill of one of ordinary skill in the art.  For example, Greenwood discloses a multi-port valve having check valves (71, 72) coupled to work passages (54, 55) to prevent undesirable backflow [Fig. 2; ¶0018], Baasch discloses a valve assembly comprising a butterfly valve (302) that may be opened or closed for modulating fluid flow and balancing pressure [Fig. 4; ¶0032-¶0034], and Wiseman discloses a four-way valve having a butterfly valve (206) located at a flange thereof to selectively modulate fluid flow therethrough [Fig. 3; col. 8, lines 27-34].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include a valve connected to the third and/or fourth connection flange of McLane for the numerous reasons known in the art as discussed above.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McLane as applied to claim 5 above.
Regarding claim 10,
McLane discloses the pipe assembly of claim 5, comprising: 
a first diverter pipe (104) connected to the fourth connection flange of the connection fixture and in fluid communication with the second auxiliary aperture (122); and
a second diverter pipe (104) connected to the third connection flange of the connection fixture and in fluid communication with the first auxiliary aperture (120); 
wherein the diverter trim redirects fluid from the first aperture (114) to the second auxiliary aperture (122) and from the first auxiliary aperture (120) to the second aperture (116) [see Fig. 2, 5; ¶0019, ¶0026].  
	McLane discloses a pump (108) positioned between the first and second diverter pipes (104) [Fig. 1-2; ¶0020], but does not explicitly teach a valve.  However it is old and commonly known in the art for a pump system to incorporate one or more valves, for example a check valve to prevent undesirable backflow and/or control valve(s) to selectively open/close an inlet/outlet during operation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to incorporate one or more valves in the pump of McLane since the examiner takes Official Notice of a pump comprising one or more valves for their use in the art and the selection of such to modulate fluid flow would be within the level of ordinary skill in the art.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McLane as applied to claims 6 and 10 above, and further in view of US Pat. 8,245,727 to Mooney (hereafter “Mooney”), U.S. Patent No. 4,812,856 to Wallace (hereafter “Wallace”), and/or GB2309063A to Assoni (hereafter “Assoni”).
Regarding claims 7 and 11,
McLane discloses the pipe cleaning assembly of claims 6 and 10, but does not teach a filter positioned between the diverter trim and the second aperture.  However the use of filters in fluid flow systems is well known in the art and well within the skill of one of ordinary skill in the art.  For example, Mooney discloses a valve having a filter (205) between a valve member and a second aperture (204) to prevent clogging [Fig. 2a; col. 13, lines 35-42], Wallace discloses use of a filter (28) to prevent particles to clog an apparatus [col. 3, lines 11-15], and Assoni discloses that filters are known for use to provide constant flow through a valve [Abstract, page 1, second paragraph].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include a filter in the pipe assembly of McLane for the numerous reasons known in the art as discussed above.  Furthermore, regarding the location of the filter being between the diverter trim and the second aperture, rearrangement of parts is prima facie obvious [see MPEP 2144.04(VI)(C)] where Wallace disclose that the filter can be placed upstream of the valve and Mooney and Assoni disclose that the filter can be placed within the valve body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711